DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues, “However, Uehara does not discuss affecting the electrical conductivity of the porous carbon material. Further, Uehara does not disclose that an alkali metal in the activated carbon affects electrical conductivity. Instead, Uehara discusses alkali metal only in the context of capacitor degradation…Applicant respectfully disagrees with this interpretation of Uehara, Nonetheless, assuming such an interpretation – arguendo – a skilled person would not be able to use a simple relationship between conductance and metal ions to improve electrical conductivity of the porous carbon material. Moreover, a skilled person would certainly not be able to use such information to arrive at the highly specific subject matter of ‘wherein the activated carbon has an electrical conductivity of 3 S/cm or greater than 3 S/cm and less than 10 S/cm’ as recited in claim 1” (Remarks, Pgs. 6 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Uehara et al. teach the active material (i.e. the material for providing electrical conductivity) of the electrode of electric double layer capacitors is alkaline metals (paragraphs [0016] & [0021]). Furthermore, the reference teaches the conductivity of the porous carbon is obtained by an extraction treatment 
Second, it is known by one of ordinary skill in the art that alkali metal particles are electrically conductive particles. Therefore, a person of ordinary skill in the art would draw a direct relationship between the amount of electrically conductive particles, such as various types of metal (alkali metals, transition metals, metal ions, etc.), present in a structure and the electrical conductance of said structure. Based on the teachings of Uehara et al., it would have been obvious to one of ordinary skill in the art that known methods of decreasing the amount of conductive particles, such as alkali metals and transition metals, present in the structure would adjust the overall conductance properties of the structure.

Applicant argues, “…independent claim 1 further recites ‘wherein the activated carbon is a micro-sized powder.’ The Office Action admits that Chang fails to teach electrical conductivity of an activated carbon. It therefore follows that Chang cannot teach specifically ‘wherein the activated carbon is a micro-sized powder’ as recited in claim 1” (Remarks, Pg. 7).

Second, Applicant’s amendment regarding the size of the activated carbon powder will not be entered at this time. Therefore, the current rejection is maintained.

Applicant argues, “The Office Attempts to remedy the deficiency of Chang using Chai. However, Chai is not prior art to use to the instant case. Chai has a filing date of October 9, 2017. The instant application has a foreign application priority date of August 14, 2017. Since Chai does not have a filing date before that of the instant case, it does not qualify as prior art under 35 U.S.C. §§ 102, 103” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the rejection was Chai in view of Chang. Thus, the Office attempted to remedy the deficiency of Chai with Chang, not the other way around.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Until a verified English translation of the foreign priority document is submitted, the effective filing date of the current application is the filing date of the PCT application filed on August 14, 2018.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781